DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office action responsive to application 16787699 filed 2/11/2020.  Claims 1-12 are pending.

Claim Objections
Claims 1-7, 9, & 11-12 are objected to because of the following informalities:  
	Regarding Claim 1:
		The recitation “the number” (l. 2) is believed to be in error for - - a number - -.
		The recitation “of combustors required for achieving” (l. 3) is believed to be in 
error for - - of combustors to ignite in order to achieve - -.
The recitation “ignite combustors of the combustors” (last two lines) is believed to be in error for - - ignite the number and arrangement of combustors - -.
		Regarding Claim 2:
The recitation “the combustors, and” (l. 3) is believed to be in error for - - the combustors to ignite, and - -.
The recitation “the number of combustors” (l. 6) is believed to be in error for - - the number of combustors to ignite - -.
The recitation “the arrangement of the combustors, and” (ll. 6-7) is believed to be in error for - - the arrangement of the combustors to ignite - -.
The recitation “temperature of the selected combustors on” (last two lines) is believed to be in error for - - temperature of the combustors to ignite on - -.
		Regarding Claim 3:
The recitation “the selected combustors are” (l. 3) is believed to be in error for - - the combustors to ignite are - -.
		Regarding Claim 4:

		Regarding Claim 5:
			The recitation “the turbine” (l. 3) is believed to be in error for - - a turbine - -.
		Regarding Claim 6:
The recitation “minimize the amount” (l. 2) is believed to be in error for - - minimize an amount - -.
The recitation “the combustors in which resonance of the turbine does not occur” (last two lines) is believed to be in error for - - the combustors to ignite which will not cause resonance of the turbine - -.
		Regarding Claim 7:
The recitation “the combustors so that the bias” (l. 4) is believed to be in error for - - the combustors to ignite so that a bias - -.
		Regarding Claim 9:
The recitation “a combination of the combustors in which the target load is achieved” (ll. 4-5) is believed to be in error for - - the number and arrangement of combustors for achieving the target load is determined - -.
The recitation “combustors is predicted.” (last line) is believed to be in error for - - combustors. - -.
		Regarding Claim 11:
The recitation “method for control” (l. 1) is believed to be in error for - - method of controlling - -.
The recitation “determining the number and arrangement of combustors required” (l. 2) is believed to be in error for - - determining a number and arrangement of combustors to ignite - -.
The recitation “selecting and igniting the combustors determined in the determining of the number and arrangement of the combustors on the basis of the target 
Regarding Claim 12:
The recitation “determining the number and arrangement of combustors required” (l. 3) is believed to be in error for - - determining a number and arrangement of combustors to ignite - -.
The recitation “selecting and igniting the combustors determined in the determining of the number and arrangement of the combustors on the basis of the target load.” (last two lines) is believed to be in error for - - selecting and igniting the determined number and arrangement of combustors to ignite. - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control device… comprising: a prediction unit… and a control unit…” (claim 1, the term “device” is a generic placeholder and the term “control” that precedes “device” imparts no structure, the generic placeholder is followed by the terms “prediction unit” and 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Independent Claim 1, the claim is presumed to invoke 35 U.S.C. 112(f) (see the Claim Interpretation section of this Office action, above).  However, Applicant’s specification does not include the corresponding structure for the recited “control device.”  The disclosed control devices 10, 10a are not disclosed as computer controllers, but are instead “installed” in a computer, with the processing units being “stored in the auxiliary storage device… in the form of a program” (para. [0062]).  There is no specific structure disclosed for the control device itself, however, and even the “storage unit” 113 which might otherwise be assumed to be a physical memory storage device (such as a solid-state drive or hard drive or ROM, or the like) is shown as 
Claims 2-10 are rejected under 35 U.S.C. 112(a) for their dependence from claim 1.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Independent Claim 1, the claim limitation “control device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (as discussed in the Claim Interpretation section of this Office action, above). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, as discussed above in the rejection under 35 U.S.C. 112(a).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Dependent Claim 2, the recitation “the learned model is configured to determine a relationship between the load and the number of combustors to ignite, the arrangement of the combustors” (ll. 2-3) is vague and indefinite because it is unclear whether the recited relationship is already defined by the learned model, as recited in claim 1, or whether the learned model must determine the relationship, as recited in claim 2.  In claim 1, it is presumed that the relationship is always defined within the learned model yet claim 2 suggests that it is not.  
Regarding Dependent Claim 8, the recitation “when a first target load is applied, the control unit is configured to select and ignite a combination of combustors different from that at the last time when the first target load has been applied” is vague and indefinite because it is unclear whether the first target load is the same as the target load in claim 1 and whether the combination of combustors “different from that at the last time when the first target load has been applied” is the same as the number and arrangement of combustors to ignite recited in claim 1 or whether “that at the last time when the first target load has been applied” refers to the number 
Claims 3-7 & 9-10 are rejected under 35 U.S.C. 112(b) for their dependence from claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 & 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a program per se without any structural recitations.  For claim 12, Applicant’s specification discloses the program is “read out” by a CPU from an auxiliary storage device, developed in a main storage device, and executed by the CPU (spec. para. [0062]).  Thus the claimed program, as disclosed, could be considered merely an idea without physical embodiment or alternatively could be considered a signal per se (since it is “read out” by the CPU, it may be received as a transitory signal).  For claim 1, the claim is directed to a “control device” which is disclosed merely as an algorithm or software per se (the disclosed control devices 10, 10a are not disclosed as computer controllers, but are instead “installed” in a computer, with the processing units being “stored in the auxiliary storage device… in the form of a program” (para. [0062]), but there is no specific structure disclosed for the control device itself, and even the “storage unit” 113 which might otherwise be assumed to be a physical memory storage device (such as a solid-state drive or hard drive or ROM, or the like) is shown as being within the “prediction unit” 11a, which is disclosed at para. [0062] as being stored in the form of a program (the processing units are not defined in para. [0062] but appear to reference the prediction unit, control unit, determination unit, and so on) – therefore it is unclear whether even the storage unit is a physical memory storage device or rather an aspect of the disclosed program that merely causes information to be stored if implemented on a computer).  Thus claim 1 does Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. Another example of an intangible product that does not fall within a statutory category is a paradigm or business model for a marketing company. In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009).
Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03.  See MPEP 2106.03 I.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Therkorn 20160018111.
Regarding Independent Claims 11 & 12, Therkorn teaches controlling (see Abstract, includes method and a controller which will comprise a program to cause the performance of the method; para. [0043] and claim 14) a gas turbine (Fig. 1), including a plurality of combustors (Fig. 2, can combustors of second combustor 15; paras. [0026], [0084]), by:
determining the number and arrangement of combustors required for achieving a target load on the basis of a learned model in which a relationship between a load and the number and arrangement of combustors to ignite is defined (Fig. 3, number and arrangement of combustor cans to have operational at a given time is defined in accordance with a model that is “learned” – i.e. gained by experience – and illustrated generally in Fig. 3 and applied as the combustors are shut off or ignited depending on load; paras. [0025], [0085], [0087]); and


Examiner Comment
While prior art is not applied in any rejections of claims 1-10, the claims are not in condition for allowance because they are directed to non-statutory subject matter, and/or lack written description support, and/or are indefinite (the scope of claims 1-9 cannot be ascertained as there is no physical structure recited for the claimed device, the scope of claim 10 cannot be ascertained because it recites the “control device” of claim 1).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741